     Case 2:20-cr-00187 Document 36 Filed 05/18/21 Page 1 of 9 PageID #: 166

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:20-cr-00187

CARLOS HUMBERTO MENDEZ-SANTOS




                         MEMORANDUM OPINION & ORDER

          Pending before the court is Defendant Carlos Humberto Mendez-Santos’

(“Mendez-Santos”) Motion to Dismiss Indictment. For the reasons that follow, the

motion is DENIED.

     I.      BACKGROUND

          Mendez-Santos is a citizen of Honduras born in that country in 1987. On June

28, 2004 Mendez-Santos illegally entered the United States near Nogales, Arizona.

[ECF No. 4]. Shortly thereafter, ICE agents issued Mendez-Santos a notice to appear

in immigration court to determine whether he should be removed. [ECF No. 34, Ex.

1]. At this time, Mendez-Santos was represented by Reverend David Brooks. [ECF

No. 34, at 3]. Rev. Brooks moved for a change of venue to Baltimore, Maryland so that

Mendez-Santos could be closer to his mother. The Immigration Judge granted that

motion and a new hearing date was set for December 7, 2004 at the Immigration

Court in Maryland. [ECF No. 34, Ex. 3]. According to the record of that hearing [ECF
                                            1
      Case 2:20-cr-00187 Document 36 Filed 05/18/21 Page 2 of 9 PageID #: 167

No. 34, Ex. 4] Mendez-Santos appeared in person with his mother and counsel. At the

hearing, Rev. Brooks moved to withdraw as counsel and for a continuance. [ECF No.

34, Exs. 4, 5]. Both requests were granted and the hearing was reset for February 8,

2005. [ECF No. 34, Exs. 4, 6]. During the December 7 proceeding, Mendez-Santos was

served with written notice of the February 8, 2005 hearing. [ECF No. 34, Ex. 7].

Mendez-Santos failed to appear at the February 8 hearing and Immigration Judge

Jill Dufresne entered an order of removal. [ECF No. 8]. Judge Dufresne found that

Mendez-Santos had notice that failure to appear would result in an order of removal.

She further found that Mendez-Santos had admitted to the factual allegations

contained in the notice to appear by stipulating as such in his motion to change venue.

Id.

        Based on the order of removal, Field Office Director Calvin McCormick issued

a warrant for removal/deportation. [ECF No. 34, Ex. 9]. Mendez-Santos was not

arrested until March 26, 2009. At his arrest, Mendez-Santos was offered a list of free

legal representation and he signed to acknowledge receipt of this list. [ECF No. 34,

Ex. 10]. On April 17, 2009, Mendez-Santos returned to Honduras.

        Mendez-Santos was next arrested on October 6, 2020. The West Virginia Fire

Marshal conducted an inspection of his workplace and referred their concerns about

the employer’s use of undocumented immigrant labor and unlicensed electricians to

ICE. [ECF No. 1]. According to the ICE affidavit attached to the criminal complaint,

Mendez-Santos was interviewed by ICE agents and submitted to fingerprint and

biometric identity analysis. During that interview, he admitted that he was a

Honduran citizen and national who was illegally present in the United States. Id.
                                          2
   Case 2:20-cr-00187 Document 36 Filed 05/18/21 Page 3 of 9 PageID #: 168

         Mendez-Santos now stands charged with illegal reentry in violation of 8 U.S.C.

§ 1326(a). Mendez-Santos argues that I should dismiss the criminal indictment

because his prior removal order was invalid. Mendez-Santos states that the

Baltimore Immigration court did not have jurisdiction to enter a removal order

because “there is nothing that shows that the Defendant ever received notice of his

immigration hearing in February of 2005.” [ECF No. 32]. He further argues that the

subsequent proceedings denied him a meaningful right to counsel; that he has been

denied the opportunity to exhaust his administrative remedies in violation of due

process; and that he has been denied the opportunity to seek asylum. The

Government responds that Mendez-Santos has failed to satisfy any of the elements

necessary to successfully challenge the underlying removal.

   II.      STANDARD OF REVIEW

         A criminal defendant who has been charged with violating the Criminal Illegal

Reentry Statute has a due process right to collaterally challenge the underlying

removal order. The District Court may hear a collateral attack in the context of a new

indictment for reentry and consider whether defects exist in an Immigration Court’s

removal order proceedings. See 8 U.S.C. § 1326(d). Section 1326(d) was Congress’

response to the Supreme Court’s opinion in United States v. Mendoza-Lopez, 481 U.S.

828 (1987). In that case, the Supreme Court held that a removal order may not be

treated as conclusive proof of an element of a criminal offense where the removal

proceeding did not comport with notions of due process. Mendoza-Lopez, 481 U.S.

834. Section 1326(d) codified the principle that failures of due process which may

occur during proceedings in the Immigration Court that “would make it
                                            3
    Case 2:20-cr-00187 Document 36 Filed 05/18/21 Page 4 of 9 PageID #: 169

fundamentally unfair to rely on a removal order coming out of that proceeding.”

United States v. Moreno-Tapia, 848 F.3d 162 (4th Cir. 2017).

      In a criminal proceeding under 8 U.S.C. § 1326, a noncitizen defendant must

demonstrate each of the following elements in order to successfully challenge the

validity of the deportation order: (1) the noncitizen exhausted any administrative

remedies that may have been available to seek relief against the order; (2) the

deportation proceedings at which the order was issued improperly deprived the

noncitizen of the opportunity for judicial review; and (3) the entry of the order was

fundamentally unfair. 8 U.S.C. § 1326(d).

      The Fourth Circuit Court of Appeals has held that in order to satisfy the

fundamental unfairness prong the defendant “must show that (1) his due process

rights were violated by defects in his underlying deportation proceeding, and (2) he

suffered prejudice as a result of the defects.” United States v. El Shami, 434 F.3d 659,

664 (4th Cir. 2005). The Fourth Circuit has suggested that a preponderance standard

is to be applied when determining whether defendant has satisfied each of the

elements. See United States v. Martinez-Amaya, 67 F.3d 678, 682 n.5 (“[W]e need not

decide the standard of proof which a [noncitizen] must satisfy in such a collateral

attack. Yet the application of a ‘preponderance of the evidence’ standard of proof to

an [noncitizen]’s collateral attack upon a prior deportation seems appropriate to us,

in light of the fact that a deportation proceeding is civil in nature.”).




                                            4
    Case 2:20-cr-00187 Document 36 Filed 05/18/21 Page 5 of 9 PageID #: 170

   III.   ANALYSIS

      The main thrust of Mendez-Santos’ motion is his collateral attack on his prior

removal order. Before addressing that attack, however, I must first address the

argument that the Immigration Court lacked subject matter jurisdiction.

      A. Immigration court’s jurisdiction to enter removal order

      Mendez-Santos argues that the Baltimore Immigration Court did not have the

jurisdiction to enter a removal order against him in 2005 because he did not have

proper notice of the hearing. The Government does not squarely address this

argument. Our Court of Appeals has recently cast doubt on the notion that subject

matter jurisdiction of an Immigration Court is fair game for a collateral appeal.

United States v. Cortez, 930 F.3d 350, –57(4th Cir. 2019) (“there is no freestanding

rule allowing collateral attacks based on a lack of subject matter jurisdiction.”).

      Even assuming that Mendez-Santos can properly attack the Immigration

Court’s jurisdiction, I find flaws with his reasoning. Jurisdiction is not a function of

notice served upon the noncitizen. Rather, federal regulations promulgated by the

Attorney General dictate when and how jurisdiction vests with the Immigration

Court. Title 8 § 1003.14(a) of the Code of Federal Regulations provides, “[j]urisdiction

vests, and proceedings commence, when a charging document is filed with the

Immigration Court by the Service.” A “charging document” is the “written instrument

which initiates a proceeding before an Immigration Judge.” 8 C.F.R. § 1003.13. “For

proceedings initiated after April 1, 1997, these documents include a Notice to Appear,

a Notice of Referral to Immigration Judge, and a Notice of Intention to Rescind and

Request for Hearing by [noncitizen].” Id.
                                            5
    Case 2:20-cr-00187 Document 36 Filed 05/18/21 Page 6 of 9 PageID #: 171

      Section 1229(a) of Title 8 of the United States Code governs what information

is required to be contained within the Notice to Appear that is served to the noncitizen

but does not speak to the court’s jurisdiction. Furthermore, Fourth Circuit precedent

supports the notion that 8 C.F.R. § 1003.14 and § 1003.15 “control when and how

subject matter jurisdiction vests in an immigration court.” United States v. Savaria-

Chavez, 349 F. Supp. 3d 526, 532–33 (W.D. Va. Nov. 14, 2018). To challenge the

Immigration Court’s subject matter jurisdiction, Mendez-Santos would therefore

need to allege that there was some deficiency with the notice filed in the Immigration

Court. He has not. Instead, he argues that he never had sufficient notice of his

hearing. As explained more fully below, the record is clear that Mendez-Santos

appeared in person for his initial hearing and was personally served with notice of

the subsequent proceeding held in February, 2005. Even if deficient notice were the

proper ground on which to challenge the Immigration Court’s subject matter

jurisdiction, that argument would fail in this case. Accordingly, the motion to dismiss

the indictment for lack of subject matter jurisdiction is DENIED.

      B. Mendez-Santos’ collateral challenge to the underlying removal order.

      Mendez-Santos also makes a collateral challenge to the underlying removal

order. For his challenge to succeed, he must satisfy each of the elements under 8

U.S.C. § 1326(d). The first prong requires Mendez-Santos to demonstrate that he has

exhausted his administrative remedies to seek relief against the original order of

deportation and removal. 8 U.S.C. § 1326(d)(1). A noncitizen may appeal a removal

order to the Board of Immigration Appeals by filing a motion to reconsider the

judgment within 30 days of the mailing of the judgment or, at any time, by filing a
                                           6
   Case 2:20-cr-00187 Document 36 Filed 05/18/21 Page 7 of 9 PageID #: 172

motion to reopen proceedings. 8 C.F.R. § 1003.2. Mendez-Santos has made no showing

that he has made any appeal whatsoever and concedes as much in his motion.

Instead, he argues i) that he has never had a fair chance to do so, in part because he

is presently in custody; and ii) that the rule described in United States v. El-Shami,

434 F.3d 659, 663 (4th Cir. 2005) excuses him from satisfying this prong. In El-Shami,

the Court held that the defendant satisfied the first two § 1326(d) elements because

the INS never served him with notice of the removal hearing, so he did not appear

and was never informed of his appeal right. Id.

      I am unpersuaded by either of these lines of reasoning. At any point from 2005

to 2009—when he was removed to Honduras—Mendez-Santos could have moved for

a reopening of his 2005 case (including at his 2009 removal hearing). The rule in El-

Shami does not control here, either. It is apparent from the record that Mendez-

Santos was served notice of his first removal hearing because it is undisputed that he

appeared in person on December 7, 2004 before the Immigration Court in Baltimore.

At that time, he moved for a continuance which was granted and set for February 8,

2005. [ECF No. 34, Ex.7]. Mendez-Santos cannot credibly claim that he did not have

notice of the February 2005 hearing when he was in front of the Immigration Judge

who announced its date and also personally served him with written notice. Id.

Mendez-Santos has failed to carry his burden to show exhaustion of his

administrative remedies.

      Next, § 1326(d)(2) requires Mendez-Santos to show that he has been deprived

of an opportunity for judicial review. His argument here is also that he was deprived

of proper notice of his removal hearing and, by extension, the meaningful chance to
                                          7
    Case 2:20-cr-00187 Document 36 Filed 05/18/21 Page 8 of 9 PageID #: 173

seek judicial review of the order. Mendez-Santos states that the removal was unfairly

entered against him in absentia when he was “[17 years old] at the time” and “had no

resources or access to the information to ensure his own appearance at [c]ourt.” For

the reasons, I just explained, Mendez-Santos was served with proper notice of his

removal hearing. Mendez-Santos appeared with counsel and his mother before the

Immigration Court on December 7, 2004. He was released on bond pending his next

appearance. At the February, 2005 hearing, Mendez-Santos was removed in absentia.

Judge Dufrense found that “respondent was provided with notification of the time,

date, and location of the respondent’s removal hearing.” [ECF No. 34, Ex. 8]. She

further found that Mendez-Santos was on notice that his failure to appear would

result in a removal entered in his absence. Id.

      I find that Mendez-Santos had notice of the proceedings but simply failed to

appear and has offered no explanation as to why and has never sought administrative

or judicial review of that decision until April 29, 2021. Because he can point to no

procedural defect with the proceeding, he is unable to establish that he was deprived

of a chance for judicial review.

      Finally, Mendez-Santos has failed to show that the entry of the removal order

was fundamentally unfair. 8 U.S.C. § 1326(d)(3). While Mendez-Santos has provided

no explanation for his failure to appear at his removal hearing, he has also not shown

that he suffered any prejudice or fundamental unfairness had he attended. The

Government points out that prior to his December 7, 2004 appearance, Mendez-

Santos had, through counsel, stipulated that he admitted to all the allegations



                                          8
    Case 2:20-cr-00187 Document 36 Filed 05/18/21 Page 9 of 9 PageID #: 174

contained in his notice to appear when he moved for a change of venue to Baltimore.

[ECF No. 34, Ex. 2].

         C. Asylum and right to counsel

         Mendez-Santos briefly notes that he has never been given the opportunity to

seek asylum. While it is not clear why Mendez-Santos believes this is relevant to this

Motion, I can find nothing in the record to indicate that Mendez-Santos has ever

taken any step toward seeking asylum. Mendez-Santos has not been deprived of the

right to seek asylum and I find no defect in prior proceedings or infringement of his

asylum rights.

         Lastly, Mendez-Santos states that when he was arrested in 2009, he was

denied the right to seek effective assistance of counsel in violation of due process. This

argument is belied by Government’s Exhibit 10, a list of free legal service providers

that Mendez-Santos acknowledged with his signature. I find that Mendez-Santos did

have the chance to obtain counsel when he was arrested and subjected to removal in

2009.

   IV.      CONCLUSION

         For the reasons contained in the foregoing memorandum opinion and order,

the Motion to Dismiss Indictment [ECF No. 32] is DENIED. The court DIRECTS the

Clerk to send a copy of this Order to the defendant and counsel, the United States

Attorney, the United States Probation Office, and the United States Marshal.

                                          ENTER: May 18, 2021




                                            9
